                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA              )
ex rel. JOLIE JOHNSON, et al.,        )
                                      )
      Relators,                       )
                                      )
v.                                    )            CV416-290
                                      )
BETHANY HOSPICE AND                   )
PALLIATIVE CARE OF COASTAL            )
GEORGIA, LLC, et al.,                 )
                                      )
      Defendant.                      )

                                     ORDER

      Before the Court is the parties Consent Motion to Continue Partial Stay of

Discovery. Doc. 117. In it, the parties note that they have agreed to a continuation

of the partial stay of discovery as to the kickback claims asserted against Bethany

Hospice until such time as the Court rules on the Motion to Dismiss the Third

Amended Complaint. Id. at 2. After review of the Court and for good cause shown,

the motion is GRANTED. Defendant Bethany Hospice’s Motion to Continue Partial

Stay of Discovery, doc. 103, is DISMISSED AS MOOT.

      SO ORDERED, this 11th day of July, 2019.
